     Case:20-10235-SDB Doc#:17 Filed:04/14/20 Entered:04/14/20 15:35:29                                  Page:1 of 1
                           UNITED STATES BANKRUPTCY COURT
                                               Southern District of Georgia

In re:                                                                            Case No.: 20−10235−SDB
James K Jones,                                                                    Judge: Susan D. Barrett
       Debtor.
                                                                                  Chapter: 13

                                                 NOTICE OF DEFICIENCY
Nathan E. Huff, served via electronic notice

The pleading or document, Application to Employ (docket #16) , which you recently filed in the above captioned case
is deficient for the reason(s) indicated:

(     )      Fee not paid. Filing fee of $ due. Check must be payable to Clerk, U.S. Bankruptcy Court. Debtor checks
             are not accepted. Attorney filers shall pay electronically through Pay.gov.
(     )      Document unsigned or does not contain original or electronic signature.

(     )      Amendments must be verified by debtor(s).

(     )      The pdf image attached is incorrect. Please re−docket the pleading and attach the correct pdf image.

(     )      Service of process on an insured depository institution shall be made by certified mail addressed to an
             officer of the institution unless the institution has appeared by its attorney, in which case the attorney
             shall be served by first−class mail.
(     )      Amended Certificate of Service must be submitted.

(     )      Documents must comply with the Court's negative notice procedure. Notice of these procedures and
             copies of these forms are available on the Court's website at www.gasb.uscourts.gov.
(     )      Certificate of Service omitted or unsigned.

(     )      Your pleading or document was filed on an outdated form. Please re−file using the appropriate form.
             Current bankruptcy forms may be located on the U S Courts website,
             http://www.uscourts.gov/forms/bankruptcy−forms.
(     )      The motion needs to include the individual attorney who is to be employed.

(     )      The Chapter 13 Plan does not include a certificate of service, or the certificate of service is deficient.
             Failure to file a certificate of service by the date indicated below will result in the setting of a hearing for
             the debtor to show cause why the plan should not be stricken from the record and the case dismissed. The
             show cause hearing will be at the same date and time as the scheduled hearing on confirmation.
(     )      The pleading or document will be held in abeyance. If the deficiency indicated above is not cured, on or
             before April 21, 2020 , the matter may be stricken, dismissed or denied.
                                                                               Lucinda Rauback, CLERK
                                                                               United States Bankruptcy Court
                                                                               Federal Justice Center
                                                                               600 James Brown Blvd
                                                                               P.O. Box 1487
                                                                               Augusta, GA 30903

Dated April 14, 2020
B−57[Rev. 09/18] BJG
